Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1,3-10,12-13 and 21-27 are allowable. The restriction requirement between Group I and Group II , as set forth in the Office action mailed on 2/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 2/16/2021 is partially withdrawn.  Claims 14 and 17, directed to a door mechanism and stowbin system is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Rexford Johnson on 12/20/2021.
The application has been amended as follows:
Claim 1 should read -- A door mechanism for a compartment on an aircraft comprising:
a door having a bottom edge, a top edge opposite the bottom edge, a left edge, and a right edge opposite the left edge, the door having a first lower guide on the left edge, a second lower guide on the right edge, a first upper guide on the left edge, and a second upper guide on the right edge;
a first lower track having a first lower guide track, wherein the first lower guide is configured to travel along the first lower guide track and wherein the first lower track has a first length;
a second lower track having a second lower guide track, wherein the second lower guide is configured to travel along the second lower guide track and wherein the second lower track has a second length;
a first upper track having a first upper guide track, wherein the first upper guide is configured to travel along the first upper guide track; and
a second upper track having a second upper guide track, wherein the second upper guide is configured to travel along the second upper guide track; 
the door having an open position that enables access to an interior of the compartment on the aircraft and a closed position that prevents access to the interior of the compartment on the aircraft, wherein the entire door is positioned within the compartment when in the open position; and
the first lower track having a first gap that opens to the first lower guide track, the first gap being substantially transverse to the first length of the first lower track and the second lower track 
Claim 3 should read -- A door mechanism comprising:
a door having a bottom edge, a top edge opposite the bottom edge, a left edge, and a right edge opposite the left edge, the door having a first lower guide on the left edge, a second lower guide on the right edge, a first upper guide on the left edge, and a second upper guide on the right edge;
a first lower track having a first lower guide track, wherein the first lower guide is configured to travel along the first lower guide track;
a second lower track having a second lower guide track, wherein the second lower guide is configured to travel along the second lower guide track;
a first upper track having a first upper guide track, wherein the first upper guide is configured to travel along the first upper guide track;
a second upper track having a second upper guide track, wherein the second upper guide is configured to travel along the second upper guide track; and
the door having an open position that enables access to an interior of the compartment on an aircraft and a closed position that prevents access to the interior of the compartment on the aircraft, wherein the entire door is positioned outside of the compartment when in the open position. --
Claim 14 should read -- A door mechanism and stowbin system for an aircraft comprising:
a stowbin having an interior volume;

a first lower track having a first lower guide track;
a second lower track having a second lower guide track;
a first upper track having a first upper guide track; 
a second upper track having a second upper guide track, wherein the door travels along the first lower guide track, second lower guide track, the first upper guide track, and the second upper guide track as the door moves between the open position and the closed position; 
wherein the door moves exterior of the stowbin as the door moves from the closed position to the open position; and
wherein the entire door is positioned outside of the interior volume when in the open position. --

Claims 1, 3-10,12-14,17 and 21-27 allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art references of record show some similar features of applicant's claimed invention, the fail to show a door mechanism as is claimed by the applicant. The references disclose door mechanisms with upper and lower tracks and guides within the guide track of the upper and lower tracks, but there is no teaching of a track having a gap within the guide tracks substantially transverse to a length of the track wherein the lower guides are configured to move out of the guide tracks through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634